Citation Nr: 0627602	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  03-04 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to June 
1954.  The veteran died in March 2001, and the appellant is 
his surviving spouse.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 RO decision, which denied the 
appellant's claim of service connection for the cause of the 
veteran's death. 

In May 2003, the appellant testified at a hearing at the RO 
before the undersigned Veterans Law Judge, who has been 
designated to make the final disposition of this proceeding 
for VA.  A transcript of that hearing is associated with the 
claims file. 

In February 2004, the Board remanded the case to the RO for 
additional development.  Then, in April 2006, the Board 
requested a VA medical expert opinion concerning the claim 
pursuant to 38 C.F.R. § 20.901 (2005).  That opinion has been 
received and notification of such has been furnished to the 
veteran and her representative in accordance with 38 C.F.R. 
§ 20.903 (2005).  The Board now undertakes further 
consideration. 


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate the claim decided herein, explained to her who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The veteran died in March 2001, and his certificate of 
death lists the immediate cause of death as cardiopulmonary 
arrest (of a duration of minutes) due to respiratory failure 
(of a duration of hours) due to bilateral pneumonia (of a 
duration of days); chronic obstructive pulmonary disease was 
also listed as a significant condition contributing to death 
but not related to the above-listed causes.    

3.  At the time of his death, service connection was in 
effect for cold injury residuals of the left foot (30 percent 
disabling) and cold injury residuals of the right foot (30 
percent disabling), with an award of a total disability 
rating based on individual unemployability due to service-
connected disability, effective from June 1998.

4.  There is no convincing evidence to show that the 
veteran's fatal respiratory condition was due to any 
disability that was incurred in service from July 1952 to 
June 1954, to include his service-connected cold injury 
residuals, or was otherwise related to service.  

5.  A service-connected disability is not shown to have 
caused or contributed materially in producing or hastening 
the veteran's death.  


CONCLUSION OF LAW

Service-connected disability, to include cold injury 
residuals, did not cause or contribute substantially or 
materially in producing the veteran's death.  38 U.S.C.A. §§ 
1310, 5107, 7104 (West 2002); 38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), among other things, redefined the obligations of 
VA with respect to its duties to notify and to assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001), codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
VCAA and its implementing regulations are applicable to the 
claim decided herein.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the appellant 
following the initial RO rating decision in July 2001.  As 
explained herein below, the VCAA notice complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  The Board finds that the timing of the VCAA 
notice is not prejudicial to the appellant because it was 
sent prior to the transfer of the case to the Board for 
appellate consideration and the appellant was offered ample 
opportunity to present evidence or argument in support of her 
appeal.  Accordingly, the Board will proceed to adjudicate 
the claim.  

In the VCAA notice sent to the appellant in April 2003, the 
RO advised her of what was required to prevail on her claim 
for service connection for the cause of the veteran's death, 
what specifically VA had done and would do to assist in the 
claim, and what information and evidence the appellant was 
expected to furnish.  The RO specifically informed the 
appellant that VA would assist her in obtaining records from 
private and Federal government facilities such as VA, if 
properly identified, but that she had to provide both 
identifying information and a signed release for VA to obtain 
private records on her behalf.  

The Board notes that the VCAA notice letter did not 
specifically request the appellant to provide VA with all 
relevant evidence and argument pertinent to her claim in her 
possession.  In any case, the Board deems that this 
particular notice deficiency was essentially cured, with no 
resulting prejudice to the appellant (see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006)).  Following initial 
adjudication of the appellant's claim in July 2001 (of which 
she was provided a copy), the RO issued the appellant a 
statement of the case in December 2002 and a supplemental 
statement of the case in February 2006, which provided her 
opportunity to identify or submit any evidence she wished to 
be considered in connection with her appeal.  She also 
appeared at the RO and testified at a hearing before the 
undersigned in May 2003, which gave her another opportunity 
to identify or submit any evidence she wished to be 
considered.  Further, in letters dated in February 2004 and 
July 2004, the RO specifically requested that she provide 
additional information and evidence relevant to her claim 
(the former letter requested that she submit any evidence she 
may have pertaining to her claim).  Finally, she was 
requested by the Board in July 2006, following receipt of a 
VA medical expert opinion, to furnish any additional evidence 
or argument that she may wish to submit.  The Board finds 
that the appellant had actual knowledge of the need to submit 
evidence pertinent to her claim and that there is no 
indication that she has additional evidence in her 
possession, not previously submitted, that is of the type 
that should be considered in assessing the claim.  

In sum, the RO has sufficiently informed the appellant of the 
information or evidence needed to substantiate her claim for 
service connection for the cause of the veteran's death, and 
the parties responsible for obtaining that evidence.  With 
regard to notification, all the VCAA requires is that the 
duty to notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, due process 
in regard to notification has been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (2003) (harmless 
error).  In this case, based on the information the RO has 
provided to the appellant, as referenced above, VA has 
satisfied its obligation to notify.  

The Board adds that during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the appellant, as discussed, was 
provided with notice of what type of information and evidence 
was needed to substantiate her claim for service connection, 
but she was not provided with notice of the type of evidence 
necessary to establish a disability rating (this, in any 
case, would not be applicable in a cause-of-death case) or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the appellant on these latter 
two elements, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for service 
connection for the cause of the veteran's death, any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the appellant's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The appellant was afforded the 
opportunity to testify at a personal hearing before the 
undersigned Veterans Law Judge in May 2003.  The RO has 
obtained all of the veteran's available service medical 
records, VA treatment records leading up to the month of his 
death, and his private medical treatment records including 
his terminal hospital records from Doctors Hospital of 
Manteca.  The appellant has not identified any other 
pertinent treatment records for the RO to obtain on her 
behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A.§ 5103A(d).  A 
VA medical opinion was sought in October 2004, specifically 
to address the issue inherent in this case.  Thereafter, in 
light of the ambiguities in the record, the case was referred 
to a VA medical expert for another opinion to clarify the 
issue presented in this case.  The appellant has not alleged, 
nor does the record currently reflect, that there exists any 
additionally available evidence for consideration in her 
appeal.  The Board thus finds that VA has done everything 
reasonably possible to assist the appellant and that the 
evidence of record is sufficient to decide the claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the appellant and that the record is ready 
for appellate review.  

II.  Merits of the Claim

A.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Also, a disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310; see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

When any veteran dies from a service-connected disability, 
the veteran's surviving spouse, children and parents are 
entitled to dependency and indemnity compensation.  38 
U.S.C.A. § 1310.  A death will be considered to result from a 
service-connected disability when the evidence establishes 
that disability which is causally related to service was 
either a principal or contributory cause of the veteran's 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

For a service-connected disability to constitute a principal 
cause of death, it must be shown to be the primary cause of 
death when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. § 
3.312 (c).

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c).




B.  Analysis

The appellant contends that the veteran's death was caused by 
disability incurred in service.  Specifically, she maintains 
that the veteran's service-connected cold injury residuals of 
both feet contributed to his demise.  At the May 2003 
hearing, she testified that she had had training as a nurse 
and had seen a problem similar to the veteran's in the 
nursing home where she worked, where a patient had died after 
a couple of days of having circulatory problems in his feet.  
She said that she had thereafter advised the veteran to see a 
doctor but he ignored her recommendation.  

The veteran's death certificate lists the immediate cause of 
death in March 2001 as cardiopulmonary arrest (of duration of 
minutes) due to respiratory failure (of duration of hours) 
due to bilateral pneumonia (of duration of days).  The death 
certificate also lists chronic obstructive pulmonary disease 
as a significant condition contributing to death but not 
related to the above-listed causes.  An autopsy was not 
performed.  

At the time of the veteran's death, service connection was 
established for cold injury residuals of the left foot (30 
percent disabling) and cold injury residuals of the right 
foot (30 percent disabling), with an award of a total 
disability rating based on individual unemployability due to 
service-connected disability, effective from June 1998.  

At the time of his death in March 2001, the veteran was an 
inpatient at the Doctors Hospital of Manteca.  The terminal 
hospital records show that the veteran was brought in by 
ambulance to the emergency room in acute respiratory failure 
and apparently cardiac shock, and was hypotensive.  He 
remained in septic shock, cardiogenic shock, in the intensive 
care unit in very poor condition.  His prognosis was poor.  
The next day (the date of his death) the assessment was 
status post cardiorespiratory arrest secondary to septic 
shock with refractory hypertension and with respiratory 
failure.  He was on a ventilator, and he was thought to go 
into renal insufficiency and renal failure along with sepsis.  
The etiology appeared to be underlying pneumonitis with 
profound infiltrate.  One of the doctors who attended the 
veteran at Doctors Hospital where he was admitted the day 
before his death was I.B., M.D.  She also served as the 
certifying physician on the veteran's death certificate.  

In an April 2001 statement, this same physician, Dr. B., 
opined upon review of the history that it was "highly 
possible that [the veteran's] death was caused by multiple 
problems" to include his "longstanding problem with 
peripheral vascular disease that resulted after a frostbite 
suffered during the Korean War."  She concluded that because 
there was no autopsy performed on the veteran "we can only 
surmise that his demise was a result of multiple, severe 
medical problems."  She had also indicated that the 
veteran's VA physician provided her with the veteran's 
medical history, but she did not elaborate on this history.  

In an earlier April 2001 statement, the veteran's treating VA 
physician, S.L., M.D., noted that the veteran had several 
medical issues ongoing before he was seen at the emergency 
room of Doctors Hospital.  Dr. L. described the veteran's 
recent history of tuberculosis and left ankle pain that was 
an exacerbation of his service-connected frostbite 
disability.  Dr. L. stated that whether it was a combination 
of these pre-existing diseases and his recent hospitalization 
that ultimately led to the veteran's demise was unclear 
because he did not have an opportunity to examine the veteran 
during his last days.  He added that it should be taken into 
consideration as a potential contributor if, as the appellant 
mentioned, the veteran's emergency room admission was 
preceded by persistent swelling in the ankle and leg region.  
(It is noted that a March 2001 emergency room admittance 
report indicates that the veteran's extremities were without 
edema.)  

In light of the appellant's contentions and the inconclusive 
medical opinions of Dr. B. and Dr. L., additional medical 
opinions were sought with regard to what extent, if any, the 
veteran's service-incurred cold injury residuals of the feet 
contributed to the cause of his death.  Both of the 
aforementioned doctors subsequently furnished additional 
statements; however, neither opinion lent clarity to the 
underlying issue at hand.  For example, in September 2004, 
Dr. B. again indicated that she could only surmise, although 
it was "highly possible," that the veteran's death was the 
result of multiple medical problems, including peripheral 
vascular disease.  Essentially, this was a restatement of her 
earlier opinion.  In October 2004, Dr. L. indicated that the 
veteran's service-connected frostbite may contribute to 
peripheral vascular disease but that it was unclear whether 
the veteran's cold injuries or peripheral vascular disease 
contributed to his acquiring pneumonia or his ultimate death.  
Generally, the mere possibility of a medical relationship is 
insufficient to support a claim.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) (a physician's statement that a 
service-connected disorder "may or may not" have prevented 
medical personnel from averting the veteran's death was 
insufficient to support a claim); Beausoleil v. Brown, 3 Vet. 
App. 228, 230 (1992) (there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
claim did little more than suggest the possibility that the 
veteran's illness might have been caused by his wartime 
exposure).  

Under the circumstances, the Board in April 2006 sought a 
medical expert opinion through the VA Veterans Health 
Administration (VHA) to (1) describe in detail the nature and 
extent of the disabling features that characterized the 
veteran's cold injury residuals of the feet, and (2) address 
the likelihood that the veteran's cold injury disabilities 
either caused - or contributed substantially or materially to 
cause - his death from the respiratory causes recorded on the 
death certificate and/or from septic shock as reported in the 
terminal hospital records.  The resulting VA opinion, which 
was sent to the appellant, weighs against her claim.  The 
reviewing physician opined after review of the claim folder 
that the veteran's cause of death was due to pneumonia 
involving almost the entire right lung with consolidation due 
to Staphylococcus bacteria with sepsis and shock.  The 
physician noted that although frostbite caused some damage to 
the nerves in his feet, he could feel and had good pedal 
pulse.  The physician concluded that the frostbite residuals 
had "nothing to do with [the veteran's] demise from 
pneumonia."

The VHA physician's opinion was based on a comprehensive 
review of the claims file to include the aforementioned 
medical opinions of Dr. B. and Dr. L.  The physician offered 
a rationale for the conclusion reached and that conclusion, 
that frostbite "had nothing to do" with the veteran's death 
from pneumonia, provides a clear degree of medical certainty, 
as opposed to the ambiguous and speculative nature of the 
other medical opinions discussed above.  In view of the 
foregoing, the Board attaches greater probative weight to 
this opinion than the other medical opinions of record, one 
of which may be construed as only somewhat favorable yet 
still inconclusive to the appellant's claim.

After a careful review of the record, the Board finds that 
there is no convincing evidence to show that the veteran's 
fatal respiratory disorder was due to any disability that was 
incurred in service, to include his service-connected cold 
injury residuals, or was otherwise related to service.  Even 
though the appellant may sincerely believe that the veteran's 
death was related to service-incurred injury, she, as a lay 
person is not competent to offer an opinion as to such 
questions of medical diagnosis or causation as presented in 
this case.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board concludes that the weight of the credible evidence 
demonstrates that the underlying cause of death was not 
caused by any disability incurred in service or otherwise 
related to service.  The underlying cause of death is 
nonservice-connected, and the requirements of service 
connection for the cause of the veteran's death have not been 
met.  As the preponderance of the evidence is against the 
claim for service connection for the cause of the veteran's 
death, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Service connection for the cause of the veteran's death is 
denied. 



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


